PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/020,720
Filing Date: 27 Jun 2018
Appellant(s): Kulkarni et al.



__________________
Marc S, Hanish, Reg. No. 42,626
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Proposed combination does not fail to teach or suggest "applying, by the one or more computer systems, a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving any response, from the poster, to an application made by the first member for the job posting,"
Applicant argues, on page 7, that Jarrett, either alone or in combination with other references, fails to teach or suggest "applying, by the one or more computer systems, a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving any response, from the poster, to an application made by the first member for the job posting.”
	Examiner respectfully disagrees with Appellant. Jarret discloses applying … the features related to the job posting and the features related to the first member to produce a score … (Paragraph 0036, The competence score may be determined based at least in part on a diagnostic assessment, data associated with the job seeker including data associated with demographics, education credentials, employment experiences, publications, associations, personal and/or professional interests, talents, hobbies, qualifications, preferences, etc., etc.; Paragraph 0037, The recruiters and/or employers may input data associated with the employment opportunities and/or various industry sectors and/or roles, such as predetermined criteria corresponding to the competency of the job seeker, location of the job seeker, citizenship of the job seeker, evidence of work product associated with the job seeker, etc.). Examiner notes that this claim is broad because the claim broadly recites features related to the job posting and features related to the first member. Based on broadest reasonable interpretation in light of the specification, Jarret clearly discloses a “the features related to the job posting and the features related to the first member to produce a score.”
	Also, Jarret discloses that the system can track any response from the job poster to the members and number of submissions of applications (Paragraph 0039, For instance, the recruiters and/or employers may leverage data analytics output by the training, tracking, and placement system to determine a number of job seekers who applied for a specific employment opportunity, progress of the applicants with respect to the application process, a number of interviews extended, etc.; Paragraph 0130, In graph 1612, the presentation module 124 may present a graph that summarizes a number of job seekers that have matched with the recruiter and/or employer, how many were offered pre-interviews and/or interviews, and how many the recruiter and/or employer hired. User interface 1600 may also include quick links to additional information related to interviewing, hiring, and other statistics (e.g., data analytics) as illustrated in box 1614. As non-limiting examples, the additional information may include information about a value associated with a number of job seekers who applied for the employment opportunities). 
Applicant’s specification, in paragraph 45, states that a response can be “hearing back from the job poster.” Examiner notes that each company and/or job poster has their own job application process. One of the most common procedures followed by the majority of the companies is to request an interview with the job applicant after the submission of an application. Therefore, based on a defined application process, all the responses can be as simple as receiving/not receiving an interview request. Also, Examiner notes that the claim broadly recites features related to the job posting and features related to the first member. Jarret can track progress of the applicants with respect to the application process (Paragraph 0039). Further, Jarret can track information related to interviewing, hiring, and other statistics. Contacting the job applicant for an interview is one of the responses that you can hear back from a job poster based on a defined application process. Therefore, based on broadest reasonable interpretation in light of the specification, Jarret discloses “receiving any response, from the poster, to an application made by the first member for the job posting” as it can track multiple responses received from a job poster based on the job poster’s application process.
In summary, Jarret discloses: 1) a competency score based on the features related to the job posting and the features related to the first member; 2) number of job seekers who applied for the employment opportunities; 3) and tracking/receiving any response, from the poster, to an application made by the first member for the job posting. Although Jarret discloses all the features/attributes needed to produce a score representing a likelihood of the first member receiving any response, from the poster, to an application made by the first member for the job posting, Jarret does not specifically disclose a response rate and applying a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving a response.
However, Zhu discloses a response rate (Column 8, lines 47-59) and a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving any response (Figure 4, discloses features of a member and a candidate and the use of ML to create a communication reply score model; see also Column 6, lines 40-47 & Column 2, lines 37-42). 
Examiner notes that Zhu discloses receiving any response from the job applicant to the job poster, not any response from the job poster to the job applicant. However, Zhu is not limited to present the likelihood of receiving any response to just the job poster. Rather, this likelihood can be presented to other interested party in a manner that is effective in quickly conveying the likelihood of the member and other members replying to a communication (Column 2, lines 37-42). Also, all the features presented by Jarret are highly correlated with a response rate. For example, a job applicant has a high likelihood of receiving a response from a job poster when the competency score is greater than a predetermined criteria (see Jarret, Figure 26 discloses that the job poster can schedule an interview when the confidence score is greater than a predetermined threshold). 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use all the features of the invention of Jarrett et al. to further incorporate a response rate that can be applied to any member replying to a communication and a machine learning model to the features to produce a score representing a likelihood of the first member receiving any response of the invention of Zhu et al. because doing so would allow the method to provide a likelihood of receiving a response based on historical response rate (See Zhu, Column 8, lines 47-59). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the combination of Jarrett et al. and Zhu et al. discloses the limitation “applying, by the one or more computer systems, a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving any response, from the poster, to an application made by the first member for the job posting” and examiner’s rejection should be affirmed.

Budzenski reference is relevant
Applicant argues, on page 13, that Budzenski does not teach tracking all responses to a job application, let alone specifically calculating a score that is based on the likelihood of any response to a job application.
Examiner respectfully disagrees with Appellant. As explained before, the claim is broad because the claim broadly recites features related to the job posting and features related to the first member. The claim does not recite a tracking step as argued by Appellant.  Based on broadest reasonable interpretation in light of the specification, Budzenski discloses a “the features related to the job posting and the features related to the first member to produce a score.”
Also, Budzenski discloses calculating a score that is based on the likelihood of any response to a job application (Paragraph 0004, discloses a score that takes into consideration employer activity associated with the job posting; Paragraph 0016, Identifying the plurality of trending users can include identifying trending users based on a score calculated based at least in part on resume viewing information, interview request information, resume sharing information, and user activity information; Paragraph 0096, For example, to calculate A.sub.emp, the job posting system can track the number of resumes that the employer has reviewed for a particular job posting. For example, the employer activity score can be increased when the employer reviews a large portion or percentage of the resumes submitted in response to the job posting. Tracking of employer activity related to a particular job posting can help to limit job postings from trending for which the position has already been filled). Budzenski further explains that the activity level of the employer is an important factor for the job applicant, this factor allows the job applicant to know how the job posting has evolved over time and how competitive the market for the job is likely to be (Paragraph 0104). For example, when the employer is not reviewing resumes and/or requesting interviews it may be an indicator that the position has been filled (Paragraph 0088, Paragraph 0096, & Paragraph 0106). Therefore, Budzenski discloses that the employer activity is an attribute that affects the likelihood of receiving any response to a job application. 
In summary, Budzenski discloses: 1) a competency score based on the features related to the job posting and the features related to the first member; 2) number of job seekers who applied for the employment opportunities; 3) and tracking/receiving any response, from the poster, to an application made by the first member for the job posting. Budzenski further discloses how the employer activity level information is useful for a job applicant as it can measure how the job posting has evolved over time and how competitive the market for the job is likely to be. For example, a job applicant with a less than stellar resume or job experience may prefer to apply for job openings for which there is less competition (Paragraph 0055). Also, a job applicant does not want to apply for a job where the employer is not reviewing resumes and/or requesting interviews (Paragraph 0088, Paragraph 0096, & Paragraph 0106). Although Budzenski discloses all the features/attributes needed to produce a score representing a likelihood of the first member receiving any response, from the poster, to an application made by the first member for the job posting, Budzenski does not specifically disclose a response rate and applying a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving a response.
However, Zhu discloses a response rate (Column 8, lines 47-59) and a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving any response (Figure 4, discloses features of a member and a candidate and the use of ML to create a communication reply score model; see also Column 6, lines 40-47 & Column 2, lines 37-42). 
Examiner notes that Zhu discloses receiving any response from the job applicant to the job poster, not any response from the job poster to the job applicant. However, Zhu is not limited to present the likelihood of receiving any response to the job poster. Rather, this likelihood can be presented to other interested party in a manner that is effective in quickly conveying the likelihood of the member and other members replying to a communication (Column 2, lines 37-42). Also, the score presented by Budzenski takes into consideration the employer activity. The employer activity is a feature/attribute that affects the likelihood of receiving any response to a job application.
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use all the features/attributes of the invention of Jarrett et al. and Budzenski to further incorporate a response rate that can be applied to any member replying to a communication and a machine learning model to the features to produce a score representing a likelihood of the first member receiving any response of the invention of Zhu et al. because doing so would allow the method to provide a likelihood of receiving a response based on historical response rate (See Zhu, Column 8, lines 47-59). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the combination of Jarrett et al., Budzenski, and Zhu et al. discloses the limitation “applying, by the one or more computer systems, a machine learning model to the features related to the job posting and the features related to the first member to produce a score representing a likelihood of the first member receiving any response, from the poster, to an application made by the first member for the job posting” and examiners rejection should be affirmed.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624          
                                                                                                                                                                                              /MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.